DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pages 1 and 2 of the remarks, filed 04/30/2021, with respect to claims 1, 2, 12 and 13 have been fully considered and are persuasive.  The 35 USC 102 rejection of claims 1, 2, 12 and 13 has been withdrawn. 
Allowable Subject Matter
Claims 1-13 and 15-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
With respect to claim 1, the prior art of record neither shows nor suggests the combination of structural elements wherein each of the at least one ESD detector circuit includes at least one device for characterizing an electrostatic discharge, and wherein the at least one device for characterizing an electrostatic discharge detects occurrence of an electrostatic discharge between the collector and the at least one discharge pad and records a magnitude of the electrostatic discharge between the collector and the at least one a discharge pad, wherein the magnitude of the electrostatic discharge is proportional to a difference between a voltage threshold of the at least one device for characterizing an electrostatic discharge prior to the electrostatic discharge and a voltage threshold of the at least one device for characterizing an electrostatic discharge subsequent to the electrostatic discharge.
Claims 2-11 depend from allowed claim 1 and are therefore also allowed.
With respect to claim 12, the prior art of record neither shows nor suggests the combination of structural elements wherein the at least one device for characterizing an electrostatic discharge is a metal-oxide-semiconductor capacitor (hereinafter, “MOSCAP”) that has one terminal coupled to the 
Claims 13 and 15-17 depend from allowed claim 12 and are therefore also allowed.
With respect to claim 18, the prior art of record neither shows nor suggests the combination of method steps wherein each ESD detector circuit including a thin film storage bitcell (hereinafter, "TFS bitcell"); programming each TFS bitcell of each ESD detector circuit; after programming, measuring a voltage threshold of each TFS bitcell of each ESD detector circuit; after measuring, running the test microelectronic package through a manufacturing process in a same manner as a production microelectronic package would be run through the manufacturing process; after running the test microelectronic package through the manufacturing process, measuring the voltage threshold of each TFS bitcell of each ESD detector circuit; determining whether an electrostatic discharge occurred based a change in the voltage threshold of each TFS bitcell; determining a magnitude of the electrostatic discharge based on an amount of the change; determining the external electrical contact at which the electrostatic discharge occurred based on which ESD detector circuit includes the TFS bitcell at which the change in voltage threshold occurred.
Claims 19 and 20 depend from allowed claim 18 and are therefore also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US PUB 2018/0019741 discloses a driving circuit.
US PUB 2016/0043538 discloses an electrostatic discharge protection circuit, electrostatic 

US PUB 2015/0214730 discloses an ESD protection circuit.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEMILADE S RHODES-VIVOUR whose telephone number is (571)270-5814.  The examiner can normally be reached on M-F (flex schedule).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on 571-272-7924.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TEMILADE S RHODES-VIVOUR/Examiner, Art Unit 2867                                                                                                                                                                                                        
/JERMELE M HOLLINGTON/Primary Examiner, Art Unit 2858